                  Case 17-23889-JKO      Doc 67   Filed 10/03/18    Page 1 of 3


                        UNITED STATES BANKRUPTCY COURT
                      FOR THE SOUTHERN DISTRICT OF FLORIDA
                                 MIAMI DIVISION


 IN RE:
 MURAICE ESTERVON WALKER                            CASE NO.: 17-23889-JKO
                                                    CHAPTER: 13
      Debtor.
___________            _______________/

     MOTION TO COMPEL MODIFIED PLAN IN CONNECTION TO MORTGAGE
                 MODIFICATION MEDIATION PROGRAM

TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW, Wells Fargo Bank, N.A. (“Movant”), its successors and or assigns, by
and through the undersigned counsel, and moves this honorable Court for an Order Compelling
the Debtor to Modify the Confirmed Second Amended Chapter 13 Plan. In support thereof,
Movant states as follows:
1.     On November 17, 2017, Muraice Estervon Walker, hereinafter (the “Debtor”), filed for
       relief under Chapter 13 of the Bankruptcy Code.
2.     Movant has a secured interest in real property located at 6741 NW 45th St, Lauderhill, FL
       33319 (the “Subject Property”).
3.     Movant affirms a timely Proof of Claim [Claim 2-1] was filed on January 22, 2018 in the
       amount of $274,916.83 in secured mortgage debt, and $71,038.62 as secured mortgage
       arrears.
4.     On February 23, 2018, the Debtor filed an Attorney Represented Debtor Verified Out of
       Time Motion for Referral to Mortgage Modification Mediation (“MMM”) with Lender
       WELLS FARGO BANK, N.A. [DE 24] relating to the Subject Property.
5.     On March 16, 2018 this Court entered an Order Granting Verified Out of Time Motion for
       Referral to Mortgage Modification [DE 41].
6.     On May 04, 2018, the Debtor filed a Second Amended Chapter 13 Plan [DE 50]. Pursuant
       to the Debtor’s Plan, if the “Lender and the Debtor fail to reach a settlement, then no
       later than 14 calendar days after the Mediator’s Final Report is filed, the Debtor will
       amend or modify the plan to (a) conform to the Lender’s Proof of Claim (if the Lender
       has filed a Proof of Claim), without limiting the Debtor’s right to object to the claim
       or proceed with a motion to value; or (b) provide that the real property will be


ALAW File No. 18-004766
             Case 17-23889-JKO          Doc 67     Filed 10/03/18     Page 2 of 3


      surrendered”. If the amended or modified plan provides that the real property is to be
      surrendered, then the obligations to the Lender will be considered “treated outside the plan”
      and the Lender shall have in rem relief from the automatic stay as to the real property being
      surrendered.” (Emphasis added).
7.    This Court entered an Order Confirming the Debtor’s Second Amended Chapter 13 Plan
      on September 13, 2018 [DE 65].
8.    On August 13, 2018, the Mediator, Christian McCue, Esq., entered a Final Report of Loss
      Mitigation/Mortgage Modification Mediator [DE 63]. Per the Final Report, the parties did
      not reach an agreement.
9.    As of the date of filing this Motion, the Debtor has failed to modify the Plan to conform to
      the Movant’s Proof of Claim or provide that the real property will be surrendered.
10.   Movant requests that this matter be set for hearing.
11.   Movant reserves the right to amend and/or supplement this Motion, as necessary.


WHEREFORE, Wells Fargo Bank, N.A. respectfully requests the Court enter an order:
          a) Compelling the Debtor to comply with the Order Confirming the Second Amended
             Chapter 13 Plan and file a modified plan conform to the Movant’s Proof of Claim
             or providing that the Subject Property will be surrendered; and
          b) Granting any and all other relief that the Court deems just and appropriate.




                                                    Ella Roberts, Esq.
                                                    Albertelli Law
                                                    Attorney for Secured Creditor
                                                    PO Box 23028
                                                    Tampa, FL 33623
                                                    Telephone: (813) 221-4743
                                                    Facsimile: (813) 221-9171
                                                    bkfl@albertellilaw.com

                                                    By: /s/ Ella Roberts
                                                    Ella Roberts, Esq.
                                                    FBN 0075943




ALAW File No. 18-004766
                 Case 17-23889-JKO     Doc 67     Filed 10/03/18    Page 3 of 3




                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing was provided via
electronic and/or regular U.S. Mail to the parties on the attached service list, this 3rd day of
October, 2018.

Muraice Estervon Walker
6741 NW 45th St
Lauderhill, FL 33319-4073

Elias Leonard Dsouza
111 N Pine Island Rd #205
Plantation, FL 33324

Robin R Weiner
www.ch13weiner.com
POB 559007
Fort Lauderdale, FL 33355

Office of the US Trustee
51 S.W. 1st Ave.
Suite 1204
Miami, FL 33130



                                                   Ella Roberts, Esq.
                                                   Albertelli Law
                                                   Attorney for Secured Creditor
                                                   PO Box 23028
                                                   Tampa, FL 33623
                                                   Telephone: (813) 221-4743
                                                   Facsimile: (813) 221-9171
                                                   bkfl@albertellilaw.com

                                                   By: /s/ Ella Roberts
                                                   Ella Roberts, Esq.
                                                   FBN 0075943




ALAW File No. 18-004766
